DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities: 
In claim 2, “identification of the of the selected software application” should be corrected to read –identification [[of the]] of the selected software application--.  Claims 9 and 16 feature a similar informality. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 – 20 are not rejected under 35 U.S.C. 101 because:
Claim 15 defines computer-readable storage medium having computer-readable code stored, and Applicant’s specification does define “As used herein, a computer readable storage medium does not include a transitory signal” (paragraph [0035] in the present specification). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gruber et al., (US Pub. 2013/0275164, hereinafter Gruber).
Regarding claim 1, Gruber discloses a method, implemented by an information handling system comprising a processor, a memory accessible by the processor ([0082][0083] processor and memory), and a microphone that receives voice input from a user ([0088] microphone), the method comprising: 
receiving a voice command from the user (Fig. 1, [0010][0012][0090]-[0093] receiving audio input from a user, e.g., “send him a text message”); 
identifying a selected software application from a plurality of software applications based on the received voice command ([0010]-[0014][ 0090]-[0093] interpreting user input and selecting an application on a device or on other devices); and 
directing the received voice command to the identified software application ([0010]-[0014][0090]-[0093] operating function of the selected application).
Regarding claim 4, Gruber discloses the method of claim 1, and Gruber further discloses:

Regarding claim 5, Gruber discloses the method of claim 4, and Gruber further discloses:
converting the received voice command to a textual form using Natural Language Processing (NLP) (Gruber, [0009][0010][0132] “The integration of speech-to-text and natural language understanding technology that is constrained by a set of explicit models of domains, tasks, services, and dialogs”).
Regarding claim 6, Gruber discloses the method of claim 5, and Gruber further discloses:
inputting the textual form to the trained Al system; and receiving a response from the Al system, wherein the response identifies the selected software application (Fig. 2 and [0144] inputting text message from a user and receiving a response from the Intelligent Automated Assistant with selected application).
Regarding claim 7, Gruber discloses the method of claim 4, and Gruber further discloses:

Regarding claims 8, 11-13 and 15, 18-20, Claims 8, 11-13 and 15, 18-20 are the corresponding system and medium claims to method claims 1, and 4-6, respectively. Therefore, claims 8, 11-13 and 15, 18-20 are rejected using the same rationale as applied to claims 1, and 4-6 above.
Regarding claim 14, Claim 14 is the corresponding system claim to method claim 7. Therefore, claim 14 is rejected using the same rationale as applied to claim 7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2013/0275164, hereinafter Gruber) in view of Faaborg (US Pub. 2015/0370531).
Regarding claim 2, Gruber discloses the method of claim 1.

wherein the identifying further comprises: determining a distance between the user and the information handling system, wherein the identification [[of the]] of the selected software application is based on a proximity of the user to the information handling system (Faaborg,[0024][0025][0031][0033][0055][0064] determining physical proximity and collecting data that represents one or more other computing devices in proximity to the computing device, e.g., within 10 feet, within 100 feet, or other distance; identifying a device which is the closet to the user).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of engaging Intelligent Automated Assistant with the user in an integrated, conversational manner using natural language dialog, and invokes external services as taught by Gruber with a method of applying proximity information as taught by Faaborg to prioritize levels of each devices or application in order to operate functions based on proximity information (Faaborg, [0069]).
Regarding claim 3, Gruber discloses the method of claim 1.
Gruber does not explicitly teach, however, Faaborg does explicitly teach:
determining a distance between the user and the information handling system; selecting an operation mode of the selected software application based on a proximity of the user to the information handling system; and further directing the identified software application to perform the received voice command in the selected operation mode (Faaborg, [0024][0025][0031][0033][0055][0064][0065] identifying data that represents one or more other computing devices in proximity to the computing device, 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of engaging Intelligent Automated Assistant with the user in an integrated, conversational manner using natural language dialog, and invokes external services as taught by Gruber with a method of applying proximity information as taught by Faaborg to prioritize levels of each devices or application in order to operate functions based on proximity information (Faaborg, [0069]).
Regarding claims 9, 10 and 16 and 17, Claims 9, 10 and 16, 17 are the corresponding system and medium claims to method claims 2 and 3, respectively. Therefore, claims 9, 10 and 16, 17 are rejected using the same rationale as applied to claims 2 and 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659